Citation Nr: 1441856	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  07-27 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for posttraumatic stress disorder (PSTD), currently rated 50 percent disabling.  

2. Entitlement to an effective date earlier than February 4, 2014 for the grant of service connection for erectile dysfunction.

3. Entitlement to an effective date earlier than February 4, 2014 for the grant of special monthly compensation based on loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued a 30 percent evaluation for PTSD.  In October 2008, the evaluation was increased to 50 percent from December 15, 2007.

In July 2011, the Board, in pertinent part, granted a 50 percent rating for PTSD prior to December 15, 2007 and denied an evaluation in excess of 50 percent. 

In a March 2012 Order, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion by counsel for the Veteran and VA to vacate and remand that part of the Board's July 2011 decision that denied a rating in excess of 50 percent for PTSD.  The parties to the Joint Motion agreed that the Board failed to obtain the Veteran's employment records from his previous employer, Belton Independent School District, and discuss VA mental health progress notes dated January 2008 through March 2008, as well as the termination of the Veteran's employment in December 2007.  

In October 2012, May 2013, and October 2013 the Board remanded the increased rating claim for PTSD for further development.  

The RO in a rating decision dated in April 2014 granted service connection for erectile dysfunction with an evaluation of 0 percent effective February 4, 2014 and entitlement to special monthly compensation based on loss of use of a creative organ effective February 4, 2014.  In April 2014, the Veteran filed a notice of disagreement with the effective date of the grant of service connection for erectile dysfunction and special monthly compensation based on loss of use of a creative organ.  A Statement of the Case must be sent to the Veteran on these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of three previous remands.  Evidence received since the Board's most remand in October 2013 shows that there are pertinent outstanding records.  Another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

First, VA progress notes dated on October 30, 2013 show that the Veteran is receiving Social Security (SSA) disability benefits.  The Veteran's former employer, Belton Independent School, stated that the Veteran last worked in December 2007 and that his employment was terminated due to excessive absences due to health issues.  See  VA Form 21-4192 Request for Employment Information in Connection with Claim for Disability Benefits, dated August 2008.  In October 2012 the Veteran stated that his employment was terminated because of too many absences due to PTSD.  Therefore the SSA records must be associated with the claims folder as they are relevant to the Veteran's claim for an increased rating for PTSD.  

Second, in December 2013 the Veteran claimed that he has been receiving PTSD treatment from the VA Medical Center (VAMC)  in Dallas for the past 27 years and reports each week for counseling and PTSD treatment.  He requested that VA examine his mental health records to decide his appeal.  A thorough review of the file shows that there are some mental health treatment records from the Dallas VAMC, such as records dated from October 2013 to March 2014, but the records in the file do not reflect the extensive PTSD treatment that the Veteran claims he has had during the appeal period.  Thus mental health treatment records from the Dallas VAMC should be requested from May 2005 to October 2013 and from March 2014 to the present.  

Third, on the PTSD VA examination in March 2014, the examiner did not provide the Veteran's Global Assessment of Functioning (GAF) score.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  The scale may be relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The most recent GAF score was determined on VA examination in December 2007.  Thus the Veteran should be afforded a new VA PTSD examination, which includes his current GAF score.  

Fourth, given the Court's concerns as to whether records received from the Veteran's previous employer, Belton Independent School District, were complete the Board in the October 2013 remand found that another attempt should be made to obtain them.  In March 2014 VA sent the Veteran a letter requesting that he provide written authorization for VA to obtain complete records from Belton Independent School District; however, he failed to respond.  VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, is valid for only 180 days and therefore any previous authorizations the Veteran may have signed have expired.  As further development is necessary for other reasons explained above, the Veteran should be provided one more opportunity to provide written authorization for VA to obtain his complete records from Belton Independent School District.  

Lastly as explained in the introduction, the RO in a rating decision dated in April 2014 granted service connection for erectile dysfunction with an evaluation of 0 percent effective February 4, 2014 and entitlement to special monthly compensation based on loss of use of a creative organ effective February 4, 2014.  In April 2014, the Veteran filed a notice of disagreement with the effective date of the grant of service connection for erectile dysfunction special monthly compensation based on loss of use of a creative organ.  A Statement of the Case must be sent to the Veteran on these issues.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with another VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs.  Ask that he fill out the form and authorize VA to obtain complete copies of his employment records from Belton Independent School District.  

2. Obtain a copy of all the medical records from SSA that were used in considering the Veteran's claim for disability benefits.  

3. Contact the Dallas VAMC and obtain the Veteran's mental health treatment records from May 2005 to October 2013 and from March 2014 to the present.  

4. The procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c) should be followed.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

5. Schedule the Veteran for a VA psychiatric examination to determine the current severity and extent of his service-connected PTSD.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should assign a GAF score for the Veteran's service-connected PTSD and indicate the impact of his PTSD on occupational and social functioning.  A complete rationale for all opinions expressed should be provided.  If the examiner is not able to provide an opinion, he or she should explain why.

6. Issue a Statement of the Case for the issues of entitlement to an effective date earlier than February 4, 2014 for the grant of service connection for erectile dysfunction and the issue of an effective date earlier than February 4, 2014 for the grant of special monthly compensation based on loss of use of a creative organ.  Only if the Veteran perfects an appeal should the claims be certified to the Board.  

7. When the development requested has been completed, the issue of an increased rating for PTSD, currently rated as 50 percent should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



